DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 & 17-20, drawn to An electrical connector, classified in H01R13/64.
II. Claims 9-16, drawn to A method of using a robotic installer to install an electrical connector, classified in B25J15/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, 
Claim 9 defines the method of using a robotic installer, which is totally different and unrelated to the electrical connector. Robotic installer can be also useful to install other than electrical connector such as integrated circuits and other such active electronic components on the printed circuit board. Similarly an electrical connector of group I can be installed at its appropriate location manually or other machines.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Claim 9 defines the method of using a robotic installer, which is totally different and unrelated to the electrical connector. Robotic installer can be also useful to install other than electrical connector such as integrated circuits and other such active electronic components on the printed circuit board. Similarly an electrical connector of group I can be installed at its appropriate location manually or other machines, both are classified in different CPC classes.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Benedict, Jason on 1/13/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8 & 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-16 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 1, 3, 4, 7, 17, 19 and 20 are objected to because of the following informalities:  
Claim 1, lines 6-7 recites, “configured to be interacted with by an end effector of a robotic installer during robotic installation of the electrical connector with a corresponding electrical connector”. Which appears that. “an end effector of a robotic installer” is not positively claimed. 
Claims 3, 4, and 7, are further limiting the non-positively claimed subject matter of claim 1.
Claim 17, lines 6-8 recites, “for interaction with by an end effector means of a robotic installer means during robotic installation of the electrical connector with a corresponding electrical connector”. Which appears that. “an end effector means of a robotic installer” is not positively claimed. 
Claims 19 and 20 are further limiting the non-positively claimed subject matter of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17, as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US 10,205,266) hereafter Peterson. 
Regarding claim 1, Peterson discloses an electrical connector 14 (fig. 2), comprising: a housing 20 defining an outer surface; a wire cable 12 at least partially disposed in the housing (fig. 2); and a robotic installation feature 48 at least temporarily attached to or defined in the outer surface of the housing 20, wherein the robotic installation feature 48 defines a slot (visible on fig. 3A and 4) that is configured to be interacted with(through dress cover 22) by an end effector 28 of a robotic installer 30 during robotic installation of the electrical connector with a corresponding electrical connector (see fig. 2). It is to be noted that “an end effector means of a robotic installer” is considered as not positively claimed.
Regarding claim 17, Peterson discloses an electrical connector 14 (fig. 2), comprising:  a housing means 20 defining an outer surface; a wire cable means 12 at least partially disposed in the housing means 20 (fig. 2); and a robotic installation feature means 48 at least temporarily attached to or defined in the outer surface of the housing means 20, wherein the robotic installation feature means 48 defines a slot means (visible on fig. 3A and 4) for interaction with by an end effector means of a robotic installer means during robotic installation of the electrical connector with a corresponding electrical connector. It is to be noted that “an end effector means of a robotic installer” is considered as not positively claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-16 and 18-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Peterson.
Regarding claims 2, 18, Peterson, discloses all the claimed limitation except for the slot defines an equal armed cross shape. 

    PNG
    media_image1.png
    459
    554
    media_image1.png
    Greyscale
It would have been obvious to have the slot, defines an equal armed cross shape, since applicants have presented no explanation that these particular configurations of the slot defines an equal armed cross shape are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of  proper engagement with a corresponding feature of the mating connector in order to avoid loss or falling in between during the transportation of electrical connector.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claims 3 and 19 (being depends on claim 2, the modified art of), Peterson, discloses the end effector of the robotic installer comprises two members 56 and 46 configured to be inserted into the slot and expanded along one of two axes AX1, AX2 (vertical portion of 46) to thereby fix the two members therein and obtain movable control of the electrical connector.
Regarding claims 4 and 20, Peterson, discloses the two axes AX1 (horizontal), AX2 (vertical) are perpendicular to each other to provide for both horizontal and vertical robotic installation of the electrical connector.
Regarding claim 5, Peterson, discloses all the claimed limitation except for the robotic installation feature defines a predefined hexagonal outer shape such that it is identifiable by the robotic installer.
It would have been obvious to have the robotic installation feature defines a predefined hexagonal outer shape such that it is identifiable by the robotic installer are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of proper engagement with a corresponding feature of the mating connector in order to engage the correct electrical connector and avoid loss or falling in between during the transportation of electrical connector.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 6, Peterson, discloses all the claimed limitation except for the slot defines a hexagonal shape and at least two opposing base slots.
It would have been obvious to have the slot defines a hexagonal shape and at least two opposing base slots are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of proper engagement with a corresponding feature of the mating connector in order to engage the correct electrical connector and avoid loss or falling in between during the transportation of electrical connector.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 7, Peterson, discloses the end effector comprises at least two members 56, (and/or) 54 configured to be inserted into the slot and expanded through at least two of the at least two opposing base slots to thereby fix the at least two members therein and obtain movable control of the electrical connector.
Regarding claim 8, Peterson, discloses all the claimed limitation except for the slot defines four opposing base slots.
It would have been obvious to have the slot defines four opposing base slots are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of proper engagement with a corresponding feature of the mating connector in order to engage the correct electrical connector and avoid loss or falling in between during the transportation of electrical connector.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HARSHAD C PATEL/         Primary Examiner, Art Unit 2831                                                                                                                                                                                               2